Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-4, and 13- 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang Ting et al (EP-3809715 A1 effective filing date: 10/13/2018) in view of Tokuyama et al. (US20210070011, Effective filing date 12/17/2018) further, in further view of Bohm (US 20160309260).  

As to Claim 1, Wang, Ting teaches a substrate material for a diaphragm ( speaker diaphragm, Figure 4, abstract) comprising: a first adhesive layer( adhesive layer 12, [0077], Figure 4);  a second adhesive layer ( adhesive layer 12, [0077]); a first polymer material layer made of polymer material ( first thermoplastic polyester elastomer film 11); a second polymer material layer made of polymer material ( second thermoplastic polyester elastomer film 11, [0077] Figure 4). Regarding the following: a porous damping material layer made of porous damping material; wherein the porous damping material layer comprises a first side surface and a second side surface arranged opposite to each other, the first polymer material layer is glued to the first side surface through the first adhesive layer, the second polymer material layer is glued to the second side surface through the second adhesive layer, Wang Li teaches a third thermoplastic film layer 11 located in between two adhesive layers 12 and the adhesive layers are alternatively arranged. See at least [0077] and Figure 4. Wang, Ting does not explicitly teach the intermediate thermoplastic layer 11 is a porous damping material layer. However, Tokuyama in related field (sensors including sound transducers) teaches using a foam polymeric sheet including a foam layer and a pressure sensitive adhesive layer arranged on both sides of the foam layer. The foam layer has an open cell structure thus is porous, [0031]. See at least abstract, Figure 2, [0025], [0031], [0037]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to use a foam sheet with two layers of adhesives in the compound structure of the diaphragm to improve the sensitivity of the transducer in addition to providing a good flexibility of the diaphragm. See at least Wang Ting abstract and Tokuyama, abstract. 
Wang Ting in view of Tokuyama does not explicitly teach the porous damping material is configured to restrain the contractility of the first polymer material and the second polymer material. However, selecting a porous damping material that have high structural strength and can restrain the properties of the polymer materials is well-known in the art. Bohm in related field ( porous damping materials ) teaches porous damping material is selected from  a material whose principal constituent is selected from the group consisting of polyethylene terephthalate (PET), polycarbonate (PC), polybutylene terephthalate (PBT), polyethylene naphthalate (PEN), polyetheretherketone (PEEK), polyetherketone (PEK), polyetherimide (PEI), polyimide (PI), polyarylate (PAR), polyphenylene sulfide (PPS), polyphenylsulfone (PPSU), polysulfone (PSU), polyethersulfone (PES), polyurethane (PU), and liquid-crystal polymer (LCP). Since, the specification of the present invention on [0029] describes that “the porous damping material layer 12 is made of at least0 one of polyphthalamide and polyetherketone material. These porous damping materials have high structural strength and can restrain the variation of properties of polymer material under high temperature conditions,” thus any material selected from the group of polyphthalamide and polyetherketone material is able to restrain the contractility of the first and the second polymer material and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to substitute a well-known material, such as polyetherketone (PEK) for the material of the damping layer as taught by Wang Ting in view of Tokuyama to achieve desired results such as high temperature resistance ( See https://en.wikipedia.org/wiki/Polyetherketones. ) 


As to Claim 2, Wang Ting in view of Tokuyama in further view of Bohm teaches the limitations of Claim 1, and wherein the first adhesive layer and/or the second adhesive layer are formed by glue solidification, Wang Ting teaches the adhesive layer is selected from one or more of acrylic adhesives, silicone adhesives and polyurethane adhesives. The above-mentioned adhesives have good adhesion and damping properties. [0068] and [0069]. 
As to Claim 3, Wang Ting in view of Tokuyama in further view of Bohm teaches the limitations of Claim 2, and wherein the first polymer material layer and the second polymer material layer are respectively made of at least one of silicone rubber, thermoplastic elastomer, thermoplastic polyurethane elastomer rubber, polyetheretherketone, and polyethylene terephthalate (thermoplastic polyester elastomer films 11, abstract, [0031] and on [0052] teaches PEEK diaphragm). 
As to Claim 4, Wang Ting in view of Tokuyama in further view of Bohm  teaches the limitations of Claim 3, and regarding the following: wherein the materials of the first polymer material layer and the second polymer material layer are different, Wang Ting teaches the thermoplastic polyester elastomer is a copolymer composed of a polyester hard segment A and a polyether or aliphatic polyester soft segment B, abstract, wherein the material of the material for hard segment A is a polymer of dibasic acid and dihydric alcohol , the dibasic acid is selected from one or more terephthalic acid, isophthalic acid, naphthalenedicarboxylic acid and biphenyldicarboxylic acid, [ 0038], [0039] and  aliphatic polyester soft segment B is made from a material selected from one or more of aliphatic polyester, polyethylene oxide, polypropylene oxide, polytetrahydrofuran ether and polyphenylene ether. This enables excellent fluidity of the thermoplastic polyester elastomer and good compliance and flexibility of the speaker diaphragm. [0044]. Wang Ting in view of Tokuyama does not explicitly teach the materials of the first polymer material layer and the second polymer material layer are different. However, since Wang Ting teaches the material of the soft segment is selectable, it would have been obvious to one of ordinary skill in the art, before the effective the filing date of the invention to select different materials for the first and second thermoplastic copolymer layer, according to the sound generation requirements of the different speaker diaphragms to achieve a suitable Young’s modulus. See at least Wang Ting on [0064].
As to Claim 5, Wang Ting in view of Tokuyama in further view of Bohm teaches the limitations of Claim 1, and regarding the following: wherein the porous damping material layer is made of at least one of polyphthalamide and polyetherketone materials, Tokuyama teaches on [0069] the foam layer may be obtained through a step of applying the emulsion resin composition (bubble-containing emulsion resin composition) foamed by the above-mentioned method onto a base material, followed by drying (step B). Examples of the base material include a release-treated plastic film (e.g., a release-treated polyethylene terephthalate film) and a plastic film (e.g., a polyethylene terephthalate film).  [0244], the foam composition was applied onto a release-treated polyethylene terephthalate (PET) film and Wang Ting teaches the thermoplastic polyester elastomer films 11, abstract, [0031] and on [0052] teaches PEEK diaphragm, Figure 4. Wang Ting in view of Tokuyama does not explicitly teach the porous damping material layer is made of at least one of polyphthalamide and polyetherketone materials. However, polyphthalamide and polyethereketone are well-known materials. Bohm in related field ( porous damping materials ) teaches porous damping material is selected from  a material whose principal constituent is selected from the group consisting of polyethylene terephthalate (PET), polycarbonate (PC), polybutylene terephthalate (PBT), polyethylene naphthalate (PEN), polyetheretherketone (PEEK), polyetherketone (PEK), polyetherimide (PEI), polyimide (PI), polyarylate (PAR), polyphenylene sulfide (PPS), polyphenylsulfone (PPSU), polysulfone (PSU), polyethersulfone (PES), polyurethane (PU), and liquid-crystal polymer (LCP). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to substitute a well-known material for the material of the damping layer as taught by Wang Ting in view of Tokuyama to achieve desired results.
As to Claim 9, Wang Ting in view of Tokuyama in further view of Bohm teaches the limitations of Claim 5, and wherein the porous damping material layer is a grid-like structure comprising many through holes (Tokuyama teaches a foam material as the damping layer where foam includes open cell structure with various diameters. See at least [0031]- [0034].

As to Claim 13, Wang Ting in view of Tokuyama in further view of Bohm  teaches the limitations of Claim 1, and comprising steps of: preparing a first polymer material layer( preparing thermoplastic polyester elastomer film layers 11, Figure 3), a second polymer material layer ( preparing thermoplastic polyester elastomer film layers 11, Figure 3), and a damping material layer ( a third thermoplastic film layer 11 located in between two adhesive layers 12 and the adhesive layers are alternatively arranged. See at least [0077] and Figure 4), respectively; gluing and fixing the first polymer material layer and the second polymer material layer respectively to the first side surface and the second side surface of the porous damping material layer, Wang Li teaches a third thermoplastic film layer 11 located in between two adhesive layers 12 and the adhesive layers are alternatively arranged. See at least [0077] and Figure 4. Wang, Ting does not explicitly teach the intermediate thermoplastic layer 11 is a porous damping material layer. However, Tokuyama in related field (sensors including sound transducers) teaches using a foam polymeric sheet including a foam layer and a pressure sensitive adhesive layer arranged on both sides of the foam layer. The foam layer has an open cell structure thus is porous, [0031]. See at least abstract, Figure 2, [0025], [0031], [0037]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to use a foam sheet with two layers of adhesives in the compound structure of the diaphragm to improve the sensitivity of the transducer in addition to providing a good flexibility of the diaphragm. See at least Wang Ting abstract and Tokuyama, abstract. 

As to Claim 14, Wang Ting in view of Tokuyama in further view of Bohm teaches the limitations of Claim 13, and wherein the step of gluing and fixing the first polymer material layer, the second polymer material layer with the porous damping material includes step of: applying glue on one side surface of the first polymer material layer and second polymer material layer respectively, attaching the side surface of the first polymer material layer coated with glue to the first side surface, and attaching the side surface of the second polymer material layer coated with glue to the second side surface; or applying glue on the first side surface and the second side surface respectively, attaching the first polymer material layer to the first side surface coated with glue, and attaching attach the second polymer material layer to the second side surface coated with glue; or, applying glue to one side surface of the first polymer material layer; attaching the side surface of the first polymer material layer coated with glue to the first side surface; applying glue on the second side surface, and then attaching the second polymer material layer to the second side surface coated with glue, Wang Ting teaches the composite structure includes two surface layers ( 11, Figure 4, [0077]) compounded together and at least one intermediate layer located between the two surface layers. At least one surface layer is a thermoplastic polyester elastomer film layer, and at least one intermediate layer is an adhesive layer. The adhesive layer provides the damping and adhesion properties required by the speaker diaphragm. The adhesive layer can be directly bonded with the thermoplastic polyester elastomer film layer to form a composite structure. This makes the production of the speaker diaphragm very easy. The loss factor can reflect the magnitude of damping amount. In one example, the loss factor of the adhesive layer is ≥ 0.1. The adhesive layer can effectively suppress the polarization of the needle-shaped system when it vibrates, such that the vibration consistency becomes better, thereby improving the hearing effect. In one example, the adhesive force between the adhesive layer and the thermoplastic polyester elastomer film layer is greater than 100g/25mm (180° peeling). The high adhesive force makes the upper and lower film layers of the adhesive layer have a good coordination and consistency during the vibration process, and the sound quality is pure, and the speaker diaphragm still maintains the original state after long-term vibration, and the performance stability is high. See at least Wang Ting on [0065]- [0065], Figure 4. 

As to Claim 15, Wang Ting in view of Tokuyama in further view of Bohm teaches the limitations of Claim 1, and a diaphragm made of the substrate material as described in claim 1, as the speaker diaphragm as taught by Wang Ting abstract. 
Response to Arguments
Applicant's arguments filed May 13, 2022 have been fully considered but they are not persuasive. Regarding Claim 1, the applicant asserts that Tokuyama teaches 
“…the specification of Tokuyama does not mention that the foam sheet can be used in the loudspeaker, not even to be used as a layer of the diaphragm.” See at least page 6, [0003]. The examiner respectfully disagrees. Tokuyama on [0007] teaches a foam sheet that can raise an electrostatic capacitance at the time of compression, and hence, for example, can improve sensitivity when used for an electrostatic capacitance sensor where the an electrostatic capacitance sensor has been incorporated into an electronic device, for example, a personal digital assistant, such as a mobile phone, a smartphone, or a tablet, in order to impart a new function thereto. Thus, Tokuyama teaches the foam sheet that can be used in speaker devices. The rejection is therefore maintained. 
Secondly, on page 6 [0004] the applicant asserts that “….the technical effect of the porous damping material layer is different from the foam sheet. The skilled person in the art has no idea to use a foam sheet without expected effect in the diaphragm”. The examiner respectfully disagrees since Tokuyama already teaches using a foam polymeric sheet including a foam layer and a pressure sensitive adhesive layer arranged on both sides of the foam layer. The foam layer has an open cell structure thus is porous, [0031]. See at least abstract, Figure 2, [0025], [0031], [0037]. Further, a porous foam material used for damping is well-known therefore, the porous damping material is similar technically to a foam sheet. 
Thirdly, the amended claim 1, recites “…the porous damping material layer is configured to restrain the contractility of the firm polymer material layer and the second polymer material layer.” Wang Ting in view of Tokuyama does not explicitly teach the porous damping material is configured to restrain the contractility of the first polymer material and the second polymer material. However, selecting a porous damping material that have high structural strength and can restrain the properties of the polymer materials is well-known in the art. Bohm ( US 20160309260) in related field ( porous damping materials ) teaches porous damping material is selected from  a material whose principal constituent is selected from the group consisting of polyethylene terephthalate (PET), polycarbonate (PC), polybutylene terephthalate (PBT), polyethylene naphthalate (PEN), polyetheretherketone (PEEK), polyetherketone (PEK), polyetherimide (PEI), polyimide (PI), polyarylate (PAR), polyphenylene sulfide (PPS), polyphenylsulfone (PPSU), polysulfone (PSU), polyethersulfone (PES), polyurethane (PU), and liquid-crystal polymer (LCP). Since, the specification of the present invention on [0029] describes that “the porous damping material layer 12 is made of at least0 one of polyphthalamide and polyetherketone material. These porous damping materials have high structural strength and can restrain the variation of properties of polymer material under high temperature conditions,” thus any material selected from the group of polyphthalamide and polyetherketone material is able to restrain the contractility of the first and the second polymer material and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to substitute a well-known material, such as polyetherketone (PEK) for the material of the damping layer as taught by Wang Ting in view of Tokuyama to achieve desired results such as high temperature resistance ( See https://en.wikipedia.org/wiki/Polyetherketones. ) . Amended Claim 1 is therefore rejected under 35 U.S.C 103 as being unpatentable over Wang Ting et al (EP-3809715 A1 effective filing date: 10/13/2018) in view of Tokuyama et al. (US20210070011, Effective filing date 12/17/2018) further, in further view of Bohm (US 20160309260).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651